DETAILED ACTION
Acknowledgements
The amendment filed on 02/15/2021 is acknowledged.
Claims 17-26 have been rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are pending.
Claims 1-16 are withdrawn.
Claims 17-26 have been rejected.
Response to Amendment/Arguments
Regarding the rejection of claim 17 under 35 U.S.C. §112(a) lack of algorithm for the limitation, “activating automatically a verification process owner by the credentials associated with the token”, applicant is of the opinion that the limitation is supported because a transaction processing system comprises a number of components including a transactor and a token, wherein the transmission of the credentials associated with the token triggers a verification process owner utilized by the transactor. Examiner respectfully disagrees.
The amended claim 17 recites “activating a verification process owner by the plurality of credentials associated with the token”. The claim recites the transaction processing system performs the activating step. However, the specification does not describe how the transaction processing system activates a verification process owner 
Regarding the rejection of claim 17 under 35 U.S.C. §112(a) lack of algorithm for the limitation, “conducting a parallel authentication”, applicant states “the present invention teaches a method for authorizing a transaction based on a parallel autonomous multifactor authentication process, which conducts a parallel authentication of an account owner by a transaction process owner plus a verification process owner, wherein the authentication responses from the verification process owner and the transaction process owner are combined to authorize a particular transaction First, an identity verification request and a set of transaction data are transmitted to the account owner by the verification process owner. Second, the transaction is authorized by the account owner based on the transaction data and the verification provided by the account owner to the verification process owner. Third, an authentication response is provided to approve the transaction to the transaction platform from the verification process owner when the account owner authorizes the transaction and verifies the
account owner. Upon receiving the combined responses from the transaction process
owner and the verification process owner as to the verification and authorization of a particular transaction, a transactor only authorizes the transaction if the combined response contains authorizations from both the verification process owner and the
transaction process owner.”
Examiner notes, however, the claim recites the transaction processing system executes the step of conducting a parallel authentication of an account owner. The specification does not describe how the transaction processing system conducts a parallel authentication of an account owner with the transaction process owner and the verification process owner. The specification describes the transaction platform conducts authentication with the transaction process owner and the verification process owner (paragraph 21 of PGPub “…Upon receiving responses from the transaction process owner and the verification process owner as to the verification and authorization of the transaction, the transaction platform will combine their responses. Finally, the combined response, if containing authorizations from the verification process owner and the transaction process owner, will authorize the transaction by a transactor…” The specification does not describe how the transaction processing system performs the conducting step. Additionally, the claim is silent about the transaction processing system comprising the transaction platform.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not In the Specification
Claim 17 recites “transmitting an identity verification request and a set of transaction data to the account owner by the verification process owner”. The specification is silent on the recited limitations. The claim recites transmitting two elements, “an identity verification request” and “a set of transaction data”, to the account owner. However,  the specification describes only transmitting an identity verification request to an account owner (paragraph 49 of PGPub, “…the verification process owner 12 subsequently transmits an identity verification request message 302, wherein the identity verification request message 302 also includes the transaction details data 300 or its subset…”). The specification does not describe transmitting two elements, an identification verification request” and “a set of transaction data”, to the account owner. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claim 17 recites “authorizing the transaction by receiving the combined response verifying the account owner and approving the transaction”. The claim recites the authorizing step being performed by the transaction processing system. However, the specification does not recite the transaction processing system performing the authorizing step. The specification describes the transaction platform combines the responses from the verification process owner and the transaction process owner and sends the combined response to the point of origin 50 (paragraph 43 of PGPub “…at step 114 the transaction platform combines the responses from the verification process owner 12 and the transaction process owner 8 and sends the appropriate response to the point of origin 50 and the appropriate response will only be approval if the response from both the verification process owner 12 and the transaction process owner 8 is that the transaction is authorized…”) Also, the specification describes a transactor will authorize the transaction (paragraph 21 of PGPub “the combined response, if containing authorizations from the verification process owner and the transaction process owner, will authorize the transaction by a transactor…”) The specification does not describe either the transaction processing system or the transaction platform authorizes the transaction. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 18-26 are rejected as each depends on claim 17.
Claim 18 recites “…responding to the transaction platform by the transaction process owner authorizing the transaction.” The recited limitations fail to have support in the specification. The specification describes the transaction process owner provides the appropriate response to the transaction platform (paragraph 46 of PGPub “…At step 210 the transaction platform 30 sends the credentials from the physical token 4 and the transaction details to the transaction process owner 8. The transaction process owner 8 processes the transaction details based on pre-determined business rules to determine whether the transaction is approved or denied. At step 212 the transaction process owner 8 sends a verification response to the transaction platform 30 either approving or denying the transaction based on pre-determined business rules...”) Also, the specification describes a transactor will authorize the transaction (paragraph 21 of PGPub “the combined response, if containing authorizations from the verification process owner and the transaction process owner, will authorize the transaction by a transactor…”) The specification does not describe the transaction process owner being involved in authorizing the transaction. As such, no support can be found in the specification for the claim limitation. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) 
Claims 25 and 26 are also rejected as each recites on claim 18.
Lack of Algorithm
Claim 17 recites “activating a verification process owner by the credentials associated with the token”. However, the specification does not disclose how the stored data (e.g. “the credential associated with the token”) performs an act, “activating”. The specification describes at step 102 the transaction platform communicates the transaction details and the credentials provided by the physical token 4 to the verification process owner 10 (paragraph 37 of PGPub) and at step 104 the verification process owner 12 is automatically activated by the credentials associated with the physical token 4 sends an identity verification request to the account owner 6 (paragraph 38 of PGPub). However, the specification does not describe how the credentials of the physical token 4 activates the verification process owner to send an identity verification request to the account owner. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161.01 I).
Claim 17 recites “conducting a parallel authentication of an account owner by the transaction process owner and the verification process owner”. The claim is directed to a method comprising steps executed by a transaction processing system. However, the specification does not describe how the transaction processing platform performs a parallel authentication of an account owner with the transaction process owner and the verification process owner. The specification describes the transaction platform conducts authentication with the transaction process owner and the verification process owner (paragraph 21 of PGPub “…Upon receiving responses from the transaction process owner and the verification process owner as to the verification and authorization of the transaction, the transaction platform will combine their responses. Finally, the combined response, if containing authorizations from the verification process owner and the transaction process owner, will authorize the transaction by a transactor…” In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2161.01 I)
Claims 18-26 are rejected as each depends on claim 17. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 17 recites “originating…by a transactor…”, “communicating…by the transaction platform…”, “activating…by the plurality of credentials associated with the token”, “conducting…by the transaction process owner and the verification process owner”, “transmitting…by the verification process owner”, “authorizing…by the account owner…” and “combining…by the transaction platform”.  However, the claim is directed to a method comprising steps performed by a  transaction processing system with the recitation, “utilizing a transaction processing system, wherein the transaction processing system executes the steps of: originating…transmitting…communicating…activating…conducting…transmitting…
authorizing…providing…combining…authorizing… ” The claim recites the steps are performed by the transaction processing system and other entities (e.g. a transactor, a transaction platform, a transaction process owner, a verification process owner, credentials associated with the token, an account owner) For example, the claim recites the originating step is performed by both the transaction processing system and the transactor. However, the claim also does not recite the transaction processing system includes the transactor. The claim is unclear whether the originating step is performed by the transaction processing system or by the transactor. Therefore, the scope of the claim is indefinite because it is unclear whether the recited steps are performed by a transaction processing system or by a transactor for the originating step, a transaction platform for the communicating step, the plurality of credentials associated with the token for the activating step, the transaction process owner and the verification process owner for the conducting step, the verification process owner for the transmitting step, the account owner for the authorizing step, the verification process owner for the providing step and the transaction platform for the combining step. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Claims 18, 23, 24 are also rejected on the same basis as each recites similar language.
Claim 17 recites “providing an authentication response to approve the transaction to the transaction platform from the verification process owner, when the account owner authorizes the transaction and verifies the account owner”. The claim recites the providing step being performed by the verification process owner when the account owner authorizes the transaction and verifies the account owner. The limitation, “the account owner…verifies the account owner”, describes the account owner performs both an act, “verifies”. However, the claim is silent on the verification process owner being involved in the account owner verifying the account owner. Therefore, the claim is unclear because there is no association of the verification process owner providing an authentication response to the transaction platform with the limitation, “the account owner authorizes the transaction and verifies the account owner”. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 17 recites “combining the authentication response from the verification process owner and the authentication response from the transaction process owner by the transaction platform…” The limitation, “combining the authentication response from the verification process owner and the authentication response from the transaction process owner by the transaction platform,” describes the transaction platform combines the authentication response from the verification process owner and the authentication response from the transaction process owner. However, the claim is silent on the transaction platform receiving an authentication response from the transaction process owner. Therefore, the claim is unclear because there is no step of the transaction platform receiving an authentication response from the transaction process owner in order to perform the combining step. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 17 recites “authorizing the transaction by receiving the combined response verifying the account owner and approving the transaction”.  The claim recites the authorizing step is performed based on receiving the combined response verifying the account owner and approving the transaction. However, the claim is silent on the transaction processing system performing a step of receiving the combined response that verifies the account owner and approves the transaction.  Therefore, the claim is unclear because the claim is directed to the authorizing step being performed by the transaction processing system and there is no association between the limitation, “receiving the combined response verifying the account owner and approving the transaction” and the authorizing step. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 18-26 are rejected as each depends on claim 17. 
Claim 19 recites “wherein the plurality of credentials used in the processing of the transaction is stored in the token and the token further comprises a card or a device”. The claim is directed to the method of claim 17. However, the recited limitations describe the token is a card or a device and the token stores the plurality of credentials. As the claim recites a method, it is unclear whether the claim is an independent or dependent  claim. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 26 recites “wherein the account owner transmits a response to the verification process owner by a combination of a unique code and the identity verification data”.  The claim is unclear because it is unclear the language, “a combination of a unique code and the identity verification”, describes characteristics of “a response” or the act of “combination of a unique code and the identification verification” performed by the account owner. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Lack of Antecedent Basis
Claim 17 recites “combining…the authentication response from the transaction process owner...” There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites  “transmitting…based on the response of the account owner…” There is insufficient antecedent basis for this limitation in the claim. 
Claim 23 recites “transmitting a unique code to the account in response...” There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites “transmitting the identify verification request to the account owner’s mobile device.” There is insufficient antecedent basis for this limitation in the claim. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).
Claims 18-26 are rejected as each depends on claim 17. Claims 25 and 26 are also rejected as each recites on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Labrou et al. (U.S. Patent Application Publication No. 2005/0027543) teaches methods for purchasing of goods and services.
Hamid (U.S. Patent Application Publication No. 2009/0106556) teaches methods for purchasing of goods and services.
McCarthy (US Patent Application Publication No. 2015/0161596) teaches token in lieu of account identifier.
Shalley (US Patent Application Publication No. 2006/0173776) teaches authenticating cardholder.
Faith (U.S. Patent Application Publication No. 2013/0346294) teaches risk manager optimizer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685